11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Daniel Ray Garcia,                           * From the 106th District Court
                                               of Gaines County,
                                               Trial Court No. 19-5086.

Vs. No. 11-21-00081-CR                       * June 17, 2021

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.